








February 4, 2013
Smithfield Foods, Inc.
200 Commerce Street
Smithfield, VA 23430

Attn:     Timothy Dykstra
Vice President and Corporate Treasurer


Re:    Term Loan
Ladies and Gentlemen:
BANK OF AMERICA, N.A. (the “Lender”) is pleased to make available to SMITHFIELD
FOODS, INC., a Virginia corporation (the “Borrower”), a term loan on the terms
and subject to the conditions set forth below. Terms not defined herein have the
meanings assigned to them in Exhibit A hereto.
1.
The Term Loan.

(a)
Funding. Subject to the terms and conditions set forth herein, the Lender agrees
to make a term loan to the Borrower on the date hereof (the “Loan”) in the
principal amount of Two Hundred Million Dollars ($200,000,000). Amounts repaid
on the Loan may not be reborrowed. The Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, as provided further herein.

(b)
Conversions, Continuations. The Borrower may request that any portion of the
Loan be (i) converted to a Base Rate Loan by irrevocable notice to be received
by the Lender not later than 12:00 noon on the Business Day of the conversion,
or (ii) continued as, or converted to, a Eurodollar Rate Loan by irrevocable
notice to be received by the Lender not later than 12:00 noon three Business
Days prior to the Business Day of the continuation or conversion. If the
Borrower fails to give a notice of conversion or continuation prior to the end
of any Interest Period in respect of any Eurodollar Rate Loan, the Borrower
shall be deemed to have requested that such Eurodollar Rate Loan be continued as
a Eurodollar Rate Loan on the last day of the applicable Interest Period with an
Interest Period of one month’s duration. If the Borrower requests that any of
the Loan be continued as or converted to a Eurodollar Rate Loan, but fails to
specify an Interest Period with respect thereto, the Borrower shall be deemed to
have selected an Interest Period


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 1





of one month. Notices pursuant to this Paragraph 1(b) may be given by telephone
if promptly confirmed in writing in the form of Exhibit C hereto.
Each Eurodollar Rate Loan shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum principal amount of $1,000,000. There shall not be more than three
different Interest Periods in effect at any time.
(c)
Interest. At the option of the Borrower, the Loan shall bear interest at a rate
per annum equal to (i) the Eurodollar Rate plus the Applicable Rate; or (ii) the
Base Rate plus the Applicable Rate. Interest on Base Rate Loans shall be
calculated on the basis of a year of 365 or 366 days and actual days elapsed.
All other interest hereunder shall be calculated on the basis of a year of 360
days and actual days elapsed.

The Borrower promises to pay interest (i) for each Eurodollar Rate Loan, (A) on
the last day of the applicable Interest Period, and, if the Interest Period is
longer than three months, on the respective dates that fall every three months
after the beginning of the Interest Period, (B) on the date of any conversion of
such Eurodollar Rate Loan to a Base Rate Loan, and (C) on the Maturity Date;
(ii) for Base Rate Loans, on the last Business Day of each calendar quarter and
on the Maturity Date. If the time for any payment is extended by operation of
Law or otherwise, interest shall continue to accrue for such extended period.
After the date any principal amount of the Loan is due and payable (whether on
the Maturity Date, upon acceleration or otherwise), or after any other monetary
obligation hereunder shall have become due and payable (in each case without
regard to any applicable grace periods), the Borrower shall pay, but only to the
extent permitted by Law, interest (after as well as before judgment) on such
amounts at the Default Rate. Furthermore, while any other Event of Default
exists, the Borrower shall, at the election of the Lender, pay interest on the
principal amount of the Loan at the Default Rate. Accrued and unpaid interest on
past due amounts shall be payable on demand.
In no case shall interest hereunder exceed the amount that the Lender may charge
or collect under applicable Law.
(d)
Evidence of Loan. The Loan and all payments thereon shall be evidenced by the
Lender’s loan accounts and records; provided, however, that upon the request of
the Lender, the Loan may be evidenced by a promissory note in the form of
Exhibit B hereto in addition to such loan accounts and records. Such loan
accounts, records and promissory note shall be conclusive absent manifest error
of the amount of the Loan and payments thereon. Any failure to record the Loan
or payment thereon or any error in doing so shall not limit or otherwise affect
the obligation of the Borrower to pay any amount owing with respect to the Loan
in accordance with the terms hereof.


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 2





(e)
Repayment. The Borrower promises to pay the outstanding principal amount of the
Loan on the Maturity Date.

The Borrower shall make all payments required hereunder not later than 2:00 p.m.
on the date of payment in same day funds in Dollars at the office of the Lender
located at Bank of America, N.A., 101 North Tryon Street, NC1-001-05-46,
Charlotte, North Carolina 28255 or such other address as the Lender may from
time to time designate in writing.
All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full, free and clear of, and without condition or deduction for any
counterclaim, defense, recoupment or set-off and free and clear of and exempt
from, and without deduction or withholding for or on account of, any present or
future taxes, levies, imposts, duties or charges of whatsoever nature imposed by
any government or any political subdivision or taxing authority thereof unless
the Borrower is required to deduct or withhold such amounts by law. If the
Borrower is required to deduct or withhold taxes by law, the Borrower shall
reimburse the Lender for any taxes imposed on or withheld from such payments
(other than taxes imposed on the Lender’s income, franchise taxes imposed on the
Lender, or branch profits taxes imposed on the Lender, by the jurisdiction under
the Laws of which the Lender is organized or any political subdivision thereof
or in which its principal or lending office is located or by any jurisdiction as
a result of a present or former connection between the Lender and such
jurisdiction, other than a connection arising solely as a result of this
Agreement, all excluded items being called “Excluded Taxes”).
(f)
Prepayments. The Borrower may, upon three Business Days’ notice, in the case of
Eurodollar Rate Loans, and upon same-day notice in the case of Base Rate Loans,
prepay the Loan on any Business Day; provided that (i) the Borrower pays all
Breakage Costs (if any) associated with such prepayment on the date of such
prepayment and (ii) any prepayment of the Loan during the first eight months
following the date of this Agreement shall be accompanied by a prepayment fee
equal to 1.0% of the principal amount of the Loan so prepaid. Prepayments of
Eurodollar Rate Loans must be accompanied by a payment of interest on the amount
so prepaid. Prepayments of Eurodollar Rate Loans must be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less,
the entire principal amount thereof then outstanding. Prepayments of Base Rate
Loans must be in a principal amount of at least $1,000,000 or, if less, the
entire principal amount thereof then outstanding.

2.    Conditions Precedent.
(a)
Conditions Precedent to Funding. As a condition precedent to the funding of the
Loan, the conditions precedent set forth in Paragraph 2(b) must be satisfied and
the Lender must receive the following from the Borrower in form satisfactory to
the Lender:


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 3





(i)
the enclosed duplicate of this Agreement duly executed and delivered on behalf
of the Borrower;

(ii)
a copy of the articles of incorporation of the Borrower recently certified by
the Secretary of State of the jurisdiction of its incorporation, a certified
copy of the bylaws of the Borrower and a certified borrowing resolution or other
evidence of the Borrower’s authority to borrow;

(iii)
a certificate of incumbency;

(iv)
if requested by the Lender, a promissory note as contemplated in Paragraph 1(d)
above;

(v)
a good standing certificate for the Borrower issued as of a recent date by the
Secretary of State of the jurisdiction of its incorporation;

(vi)
a legal opinion of counsel to the Borrower;

(vii)
such other documents and certificates as the Lender may reasonably request; and

(viii)
evidence of payment of fees and out-of-pocket expenses of the Lender (including
reasonable attorney’s fees pursuant to Paragraph 6(i)) required to be reimbursed
or paid by the Borrower under the Loan Documents.

(b)
Conditions to the Borrowing, Continuation and Conversion. As a condition
precedent to the initial borrowing, any continuation and any conversion of the
Loan:

(i)
in the case of the initial borrowing of the Loan:

(x)    the Borrower must furnish the Lender with, a notice    of borrowing
    in the form of Exhibit C hereto;
(y)    each representation and warranty set forth in Paragraph 3 below shall be
true and correct in all material respects as if made on the date of such
borrowing, except to the extent such representation and warranty expressly
relates to an earlier date (in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date); and
(z)    no Default shall have occurred and be continuing on the date of such
borrowing.
Each notice of borrowing shall be deemed a representation and warranty by the
Borrower that the conditions referred to in clauses (y) and (z) above have been
met.

CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 4





(ii)    in the case of any continuation or conversion of the Loan:
(x)    the Borrower must furnish the Lender with a notice of continuation or
conversion in the form of Exhibit C hereto; and
(y)    in the case of a continuation of, or conversion to, a Eurodollar Rate
Loan, no Event of Default shall have occurred and be continuing on the date of
such continuation or conversion.
Each notice of continuation of, or conversion to, a Eurodollar Rate Loan shall
be deemed a representation and warranty by the Borrower that the condition
referred to in clause (y) above has been met.
3.    Representations and Warranties. The Borrower represents and warrants that:
(a)
Existence and Qualification; Power; Compliance with Laws. It (i) is a
corporation duly organized or formed, validly existing and in good standing
under the Laws of the state of its organization or formation, (ii) has the power
and authority and the legal right to (A) own and operate its properties, to
lease the properties it operates and to conduct its business and (B) execute,
deliver and perform its obligations under the Loan Documents, (iii) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, and (iv) is in compliance with all Laws, except in
each case referred to in clause (ii)(A), clause (iii) or clause (iv), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b)
Authorization; Enforceable Obligations; No Contravention. The execution,
delivery and performance of this Agreement and the other Loan Documents by the
Borrower have been duly authorized by all necessary action, and this Agreement
is and the other Loan Documents, when executed, will be legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The execution, delivery and performance of this Agreement and the
other Loan Documents are not in contravention of Law or of the terms of the
Borrower’s organizational documents and will not result in the breach of or
constitute a default under, or result in the creation of a lien or require a
payment to be made under any indenture, agreement or undertaking to which the
Borrower is a party or by which it or its property may be bound or affected.

(c)
Financial Statements; No Material Adverse Effect. The audited consolidated
balance sheet and statements of earnings and cash flow of the Borrower and its
Subsidiaries as of April 29, 2012, present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of such


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 5





date in accordance with generally accepted accounting principles applied on a
consistent basis. Since April 29, 2012, there has been no event or circumstance
that has or could reasonably be expected to have a Material Adverse Effect.
(d)
No Material Litigation. No litigation or governmental proceeding is pending or,
to the knowledge of any Responsible Officer of the Borrower, threatened by or
against the Borrower as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect.

(e)
No Default. No Default has occurred and is continuing.

(f)
Use of Proceeds. The proceeds of the Loan will be used solely for general
corporate purposes, and will not be used, directly or indirectly, immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

(g)
ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (a) the Borrower and each of
its ERISA Affiliates is in compliance with the applicable provisions of ERISA,
and of the Code, relating to Plans and the regulations and published
interpretations thereunder, and (b) no ERISA Event has occurred or is reasonably
expected to occur. The minimum funding standards of ERISA and the Code with
respect to each Plan have been satisfied, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

(h)
Environmental Matters. All facilities owned or leased by the Borrower or its
Subsidiaries have been and continue to be in compliance with all Environmental
Laws, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

(i)
Full Disclosure. No report, financial statement, certificate or other
information furnished (other than information of a general economic or industry
nature) in writing by or on behalf of the Borrower to the Lender in connection
with this Agreement (including the negotiation hereof), or in connection with
the Loan (as modified or supplemented by other information so furnished),
contains as of the date furnished any untrue statement of a material fact or
omits, when taken together with all other information furnished, a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered.


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 6





(j)
Taxpayer Identification Number. The Borrower’s true and correct U.S. taxpayer
identification number is set forth beneath its signature below.

4.
Covenants. (a) (i) So long as principal of and interest on the Loan or any other
amount payable hereunder or under any other Loan Document remains unpaid or
unsatisfied, the Borrower shall comply with all the covenants and agreements
applicable to it contained in Article V (Affirmative Covenants) (other than (i)
Sections 5.02(d), (e) and (g), 5.09(a)(ii), (b) and (c), 5.10, 5.12, 5.13 and
5.14 and (ii) after the Payment in Full of the Obligations, Sections 5.01(f) and
5.02(c)) and Article VI (Negative Covenants) of the Incorporated Agreement,
including for purposes of this Paragraph 4 each Additional Incorporated
Agreement Covenant, as amended by Paragraph 4(a)(ii) below.

(ii)    The covenants and agreements of the Borrower referred to in the
preceding clause (a)(i) and the provisions of Sections 1.04 (other than the
second sentence thereof) and 1.05(a) of the Incorporated Agreement (including
all exhibits, schedules and defined terms referred to therein) are hereby (or,
in the case of each Additional Incorporated Agreement Covenant, shall, upon its
effectiveness, be) incorporated herein by reference as if set forth in full
herein with the following amendments:
(1)
all references to “this Agreement” shall be deemed to be references to this
Agreement as defined herein;

(2)
all references to the “Company” or the “Borrower” shall be deemed to be
references to the Borrower as defined herein;

(3)
all references to the “Administrative Agent” (other than (i) in Section 5.02(c)
of the Incorporated Agreement and (ii) in connection with matters relating to
the calculation and/or determination of the borrowing base under the
Incorporated Agreement), the “Lenders” and the “Required Lenders” shall be
deemed to be references to the Lender as defined herein;

(4)
all references to “Default” and “Event of Default” shall be deemed to be
references to a Default as defined herein and an Event of Default as defined
herein, respectively;

(5)
all references to “Loans” shall be deemed to be references to the Loan as
defined herein;

(6)
all references to “Loan Documents” (other than in clause (g) of the definition
of “Permitted Encumbrances” in Section 1.01 of the Incorporated Agreement) shall
be deemed to include the Loan Documents as defined herein; provided that all
references to “Loan Documents” in Sections 1.05(a) and 5.11 of the Incorporated
Agreement shall be deemed to solely be references to the Loan Documents as
defined herein;


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 7





(7)
all references to “Obligations” (other than in the definition of “Secured
Obligations” in Section 1.01 of the Incorporated Agreement) shall be deemed to
be references to the Loan as defined herein and all other monetary obligations
of the Borrower under this Agreement and the other Loan Documents;

(8)
all references to “Material Adverse Effect” shall be deemed to be references to
a Material Adverse Effect as defined herein; and

(9)
Subclause (ii) of Section 6.01(c) of the Incorporated Agreement is amended in
its entirety to read as follows:

(ii) on and after March 5, 2013, Indebtedness of the Company owed to any
Subsidiary shall be subordinated to the Obligations on terms reasonably
satisfactory to the Lender
(10)
The words “Secured Obligations” in Section 6.01(f) of the Incorporated Agreement
are replaced with the word “Obligations.”

(11)
Section 6.04(o) of the Incorporated Agreement is amended in its entirety to read
as follows:

“(o)    Investments in Subsidiaries. Investments by the Company and its
Subsidiaries in their respective Restricted Subsidiaries and Investments in
another Loan Party; and”
(b)    Except for Sections 5.01(f) and 5.02(c) after the Payment in Full of the
Obligations, all such covenants and agreements so incorporated herein by
reference shall survive any termination, cancellation, discharge or replacement
of the Incorporated Agreement; provided that, following the Payment in Full of
the Obligations, (i) a Restricted Subsidiary shall not be ineligible to be
designated as an Unrestricted Subsidiary by virtue of the exclusion in clause
(i)(A) of the definition of Unrestricted Subsidiary and (ii) the Borrower shall
no longer be required to comply with any condition in Article VI of the
Incorporated Agreement that requires (i) a reserve under the borrowing base
under the Incorporated Agreement (including, without limitation, clause (ii) of
the proviso to Section 6.01(r) and clause (i) of the proviso to Section 6.01(s)
of the Incorporated Agreement) and (ii) a minimum amount of borrowing
availability under the Incorporated Agreement (including, without limitation,
clause (iii)(y) of the proviso to Section 6.01(f), Section 6.04(l)(ii), Section
6.04(p)(i)(B), Section 6.05(k)(i)(B), Section 6.08(b)(v)(B) and clause (ii) of
the proviso to Section 6.11(b)), in each case, in order for the Borrower or its
Subsidiaries to take any action or consummate any transaction otherwise
permitted by the Incorporated Agreement.


(c)    For so long as the Lender is a “Lender” under the Incorporated Agreement,
any financial statements, certificates, notices or other documents delivered by
the Borrower to the Lender (or to the “Administrative Agent” under the
Incorporated Agreement on behalf of the Lender) pursuant to the Incorporated
Agreement shall be deemed delivered

CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 8





hereunder, and the Borrower shall have no additional obligation hereunder to
deliver any such documents.


(d)    For so long as (x) any of the obligations of the Borrower and its
Subsidiaries remain outstanding under the Incorporated Agreement and (y) the
Lender is a “Lender” under the Incorporated Agreement, (i) the Borrower shall
not be required to separately reimburse the Lender hereunder for the expenses of
any inspection pursuant to Section 5.06 of the Incorporated Agreement, (ii) the
Lender shall not exercise its right to purchase insurance pursuant to Section
5.09(d) of the Incorporated Agreement, and (iii) any determination of the
“Administrative Agent” pursuant to Section 5.01(e) or 6.03(a)(i) of the
Incorporated Agreement shall be deemed to be the determination of the Lender for
purposes of this Agreement.


(e)     In the event that any Restricted Subsidiary of the Borrower would be
required to guarantee the obligations of the Borrower (each such Restricted
Subsidiary, a “Guarantor”) under the Term Loan Agreement pursuant to Section
6.08(b) of the Term Loan Agreement as in effect on the date of this Agreement
(regardless of whether or not the obligations under the Term Loan Agreement have
been paid in full or whether or not the Term Loan Agreement remains in effect),
the Borrower shall cause such Restricted Subsidiary to guarantee the obligations
of the Borrower under this Agreement and the other Loan Documents pursuant to
guaranty documentation in form and substance reasonably satisfactory to the
Lender, but, if the Term Loan Agreement remains in effect, on substantially
similar terms as any such guaranty provided in connection with the Term Loan
Agreement. Upon the request of the Lender, the Borrower shall deliver to the
Lender an opinion of counsel to the effect that (1) such guaranty has been duly
executed and authorized and (2) such guaranty, constitutes a valid, binding and
enforceable obligation of such Restricted Subsidiary, except insofar as
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
(including, without limitation, all laws relating to fraudulent transfers) and
except insofar as enforcement thereof is subject to general principles of
equity.


Any Guarantor will be released from its obligations under such guarantee and the
other Loan Documents to which it is a party if all of the obligations of the
Borrower under this Agreement and the other Loan Documents are indefeasibly paid
in full. Upon the sale or disposition of a Guarantor (by merger, consolidation,
the sale of its equity interests or the sale of all or substantially all of its
assets (other than by lease)) and whether or not the Guarantor is the surviving
entity in such transaction, to a Person which is not the Borrower or a
Restricted Subsidiary, such Guarantor will be automatically and unconditionally
released from all its obligations under this Agreement and its guarantee and the
other Loan Documents to which it is a party, if (x) the sale or other
disposition is in compliance with this Agreement and (y) all the obligations of
such Guarantor under all Debt Facilities and related documentation and any other
agreements relating to any other Indebtedness of the Borrower or its Restricted
Subsidiaries terminate upon consummation of such transaction. Each Guarantor
will be released from its obligations under this Agreement and its guarantee and
the other Loan Documents to which it is a party if the

CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 9





Borrower designated such Guarantor as an Unrestricted Subsidiary and such
designation complies with the other applicable provisions of the Term Loan
Agreement in effect on the date hereof. Upon the request of (and at the expense
of) the Borrower, the Lender shall promptly execute any documents to evidence
the release of a Guarantor pursuant to this paragraph.


(f)    In the event that the Borrower or any Restricted Subsidiary would be
required to grant a lien on any of its assets to secure its obligations in
respect of the Term Loan Agreement pursuant to Section 6.08(a) of the Term Loan
Agreement as in effect on the date of this Agreement (regardless of whether or
not the obligations under the Term Loan Agreement have been paid in full or
whether or not the Term Loan Agreement remains in effect), the Borrower and any
such Restricted Subsidiary shall grant an equal and ratable lien on such assets
in favor of the Lender to secure its obligations under this Agreement and the
other Loan Documents pursuant to security agreements and other documentation in
form and substance reasonably satisfactory to the Lender, but, if the Term Loan
Agreement remains in effect, on substantially similar terms as any such security
agreements and other documentation delivered in connection with the Term Loan
Agreement. Concurrently with the execution of such security agreements and other
documentation, the Lender hereby agrees to enter into an intercreditor
agreement, in form and substance substantially similar to the Intercreditor
Agreement, to the extent such Intercreditor Agreement is required by the
Incorporated Agreement or the Term Loan Agreement.
5.
Events of Default. The following are “Events of Default:”

(a)
The Borrower fails to pay any principal of the Loan as and on the date when due;
or

(b)
The Borrower fails to pay any interest on the Loan, or any portion thereof,
within three Business Days after the date when due; or the Borrower fails to pay
any fee or other amount payable to the Lender under any Loan Document, or any
portion thereof, within five Business Days after the date due; or

(c)
The Borrower fails to comply with (i) any covenant or agreement incorporated
herein by reference pursuant to Paragraph 4(a) above, subject to any applicable
grace period and/or notice requirement set forth in Sections 7.01(d) and (e) of
the Incorporated Agreement (it being understood and agreed that any such notice
requirement shall be met by the Lender’s giving the applicable notice to the
Borrower hereunder) or (ii) Paragraphs 4(e) and (f), subject to any applicable
grace period and/or notice requirement set forth in clause (e) of Article VIII
of the Term Loan Agreement (it being understood and agreed that any such notice
requirement shall be met by the Lender’s giving the applicable notice to the
Borrower hereunder); or

(d)
Any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of the Borrower herein, in any other Loan Document, or in


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 10





any document delivered in connection herewith or therewith shall be incorrect in
any material respect when made or deemed made; or
(e)
Any “Event of Default” specified in Sections 7.01(f), (g), (h), (i), (j), (k),
(l), (m), (p) (it being understood that all references to “Loan Documents”
therein shall be deemed to be referenced to the Loan Documents as defined
herein) and (q) of the Incorporated Agreement (including, for purposes of this
Paragraph 5(e), each Additional Incorporated Agreement Event of Default) occurs
and is continuing, without giving effect to any waiver or amendment thereof
pursuant to the Incorporated Agreement, it being agreed that each such “Event of
Default” shall survive any termination, cancellation, discharge or replacement
of the Incorporated Agreement; or

(f)
Any guaranty agreement executed and delivered by a Guarantor that is a
Significant Subsidiary pursuant to Paragraph 4(e) shall fail to remain in full
force and effect (except as contemplated by the terms thereof) or the denial or
disaffirmation by any such Guarantor of its obligations under any such guaranty
agreement if such Default continues for 30 days.

Upon the occurrence and during the continuance of an Event of Default, the
Lender may declare all sums outstanding hereunder and under the other Loan
Documents, including all interest thereon, to be immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States of America, all sums
outstanding hereunder and under each other Loan Document, including all interest
thereon, shall become and be immediately due and payable, without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character, all of which are
hereby expressly waived.
6.
Miscellaneous.

(a)
Subject to Paragraph 4(a)(ii), all financial computations required under this
Agreement shall be made, and all financial information required under this
Agreement shall be prepared, in accordance with generally accepted accounting
principles consistently applied.

(b)
All references herein and in the other Loan Documents to any time of day shall
mean the local (standard or daylight, as in effect) time of New York, New York.

(c)
The Borrower shall be obligated to pay all Breakage Costs. A certificate of the
Lender setting forth any amount or amounts that the Lender is entitled to
receive pursuant to this Paragraph 6(c) shall be delivered to the Borrower and
shall be


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 11





conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within 10 days after the Borrower’s receipt
thereof.
(d)
If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender to make,
maintain or fund any portion of the Loan whose interest is determined by
reference to the Eurodollar Base Rate, or to determine or charge interest rates
based upon the Eurodollar Base Rate, or any Governmental Authority has imposed
material restrictions on the authority of the Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on written
notice thereof by the Lender to the Borrower, (i) any obligation of the Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of the Lender making or maintaining Base Rate Loans the interest rate
on which is determined by reference to the Eurodollar Base Rate component of the
Base Rate, the interest rate on which Base Rate Loans, shall, if necessary to
avoid such illegality, be determined without reference to the Eurodollar Base
Rate component of the Base Rate, in each case until the Lender notifies the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from the
Lender, convert all Eurodollar Rate Loans to Base Rate Loans (the interest rate
on which Base Rate Loans shall, if necessary to avoid such illegality, be
determined without reference to the Eurodollar Base Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if the Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if the Lender may not lawfully continue to maintain such Eurodollar
Rate Loans and (y) if such notice asserts the illegality of the Lender
determining or charging interest rates based upon the Eurodollar Base Rate, the
Lender shall during the period of such suspension compute the Base Rate without
reference to the Eurodollar Base Rate component thereof until it is no longer
illegal for the Lender to determine or charge interest rates based upon the
Eurodollar Base Rate. Upon any such conversion, the Borrower shall also pay
accrued interest on the amount so converted.

If at any time the Lender, in its sole discretion, determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan, or (iii) the Eurodollar Base Rate does not accurately and fairly
reflect the funding cost to the Lender of making such Loans, then the Lender
shall promptly give written notice thereof to the Borrower. Thereafter, until
the Lender notifies the Borrower that such circumstances no longer exist, (A)
the Lender’s obligation to make or maintain

CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 12





Eurodollar Rate Loans shall cease for the period during which such circumstance
exists and (B) in the event of a determination described above with respect to
the Eurodollar Base Rate component of the Base Rate, the utilization of the
Eurodollar Base Rate component in determining the Base Rate shall be suspended.
Upon receipt of such notice, the Borrower shall, upon demand from the Lender,
convert all Eurodollar Rate Loans to Base Rate Loans (the interest rate on which
Base Rate Loans shall be determined without reference to the Eurodollar Base
Rate component of the Base Rate) on the last day of the Interest Period
therefor.
(e)
If any Change in Law shall (i) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, the Lender (except any reserve requirement reflected in the
Eurodollar Rate); (ii) subject the Lender to any taxes (other than taxes imposed
on the Lender’s income, and franchise taxes imposed on the Lender, by the
jurisdiction under the Laws of which the Lender is organized or any political
subdivision thereof) on its loans, loan principal, its other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
impose on the Lender or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurodollar Rate Loans; and the result of any
of the foregoing shall be to increase the cost to the Lender of making,
converting to, continuing or maintaining any portion of the Loan the interest on
which is determined by reference to the Eurodollar Base Rate, or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or any other amount) then, upon request of the Lender, the
Borrower will pay to the Lender such additional amount or amounts as will
compensate the Lender for such additional costs incurred or reduction suffered.

If the Lender determines that any Change in Law affecting the Lender or the
Lender’s holding company regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on the Lender’s capital or
on the capital of the Lender’s holding company as a consequence of this
Agreement or the Loan to a level below that which the Lender or the Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.
A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in this Paragraph 6(e) and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay the Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 13





Failure or delay on the part of the Lender to demand compensation pursuant to
this Paragraph 6(e) shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Paragraph 6(e) for any increased costs
incurred or reductions suffered more than nine months prior to the date that the
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of the Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
(f)
No amendment or waiver of any provision of this Agreement (including any
provision of the Incorporated Agreement incorporated herein by reference
pursuant to Paragraph 4 above and any waiver of Paragraph 5(c) or Paragraph 5(e)
above) or of any other Loan Document and no consent by the Lender to any
departure therefrom by the Borrower shall be effective unless such amendment,
waiver or consent shall be in writing and signed by a duly authorized officer of
the Lender and the Borrower, and any such amendment, waiver or consent shall
then be effective only for the period and on the conditions and for the specific
instance specified in such writing. No failure or delay by the Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other rights, power or
privilege.

(g)
Except as otherwise expressly provided herein, notices and other communications
to each party provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed or sent by telecopy to the address
provided from time to time by such party. Any such notice or other communication
sent by overnight courier service, mail or telecopy shall be effective on the
earlier of actual receipt and (i) if sent by overnight courier service, the
scheduled delivery date, (ii) if sent by mail, the fourth Business Day after
deposit in the U.S. mail first class postage prepaid, and (iii) if sent by
telecopy, when transmission in legible form is complete. All notices and other
communications sent by the other means listed in the first sentence of this
paragraph shall be effective upon receipt. Notwithstanding anything to the
contrary contained herein, all notices (by whatever means) to the Lender
pursuant to Paragraph 1(b) hereof shall be effective only upon receipt. Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified in writing by such Person
for such purpose, it being understood and agreed that a voicemail message shall
in no event be effective as a notice, communication or confirmation hereunder.
The Lender or the Borrower may each, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 14





limited to particular notices or communications. Unless the Lender otherwise
prescribes, notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.
The Lender shall be entitled to rely and act upon any notices (including
telephonic notices of borrowings, conversions and continuations) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. All
telephonic notices to and other communications with the Lender may be recorded
by the Lender, and the Borrower hereby consents to such recording.
(h)
This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights and obligations hereunder. The Lender may at any time (i) assign all or
any part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, such consent not to be unreasonably withheld, provided
that no such consent shall be required if the assignment is to an affiliate of
the Lender or if an Event of Default exists, and (ii) grant to any other Person
participating interests in all or part of its rights and obligations hereunder
without notice to the Borrower; provided that, in the case of any such
participation, (A) the Lender’s obligations under this Agreement shall remain
unchanged, (B) the Lender shall remain solely responsible to the Borrower for
the performance of such obligations, and (C) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement. The Borrower agrees to execute any documents
reasonably requested by the Lender in connection with any such assignment.
Subject to Paragraph (6)(p), all information provided by or on behalf of the
Borrower to the Lender or its affiliates may be furnished by the Lender to its
affiliates and to any actual or proposed assignee or participant.

Any agreement or instrument pursuant to which the Lender sells a participation
shall provide that the Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the participant, agree to any
amendment, waiver, or other modification that would have the effect of (i)
extending or increasing any commitment of the Lender to make extensions of
credit hereunder, (ii) postponing any date fixed by this Agreement or any other
Loan Document for

CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 15





any payment (excluding voluntary and mandatory prepayments) of principal,
interest, fees or other amounts due to the Lender hereunder or under any other
Loan Document or (iii) reducing the principal of, or the rate of interest
specified herein on, the Loan or any fees or other amounts payable hereunder or
under any other Loan Document. In addition, any such participant shall not be
entitled to receive any greater payment under Paragraph 1(e) or 6(e) than the
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the sale of the participation to such
participant is made with the Borrower’s prior written consent.
(i)
The Borrower shall pay the Lender all reasonable and documented out-of-pocket
expenses and legal fees incurred by the Lender in connection with the
preparation, administration and enforcement of this Agreement or any instruments
or agreements executed in connection herewith. All amounts due under this
Paragraph 6(i) shall be payable within ten Business Days after receipt by the
Borrower of a reasonably detailed invoice therefor.

(j)
The Borrower shall indemnify and hold harmless the Lender, its affiliates, and
their respective partners, directors, officers, employees, agents and advisors
(collectively the “Indemnitees”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, or the consummation of the
transactions contemplated hereby or thereby, (ii) the Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, or (v) the reliance by any Indemnitee on each notice purportedly given
by or on behalf of the Borrower hereunder or under any other Loan Document;
provided that such indemnity shall not as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses (x)
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower against the
Lender for breach in bad faith of the Lender’s obligations hereunder or under
any other Loan Document, if the Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 16





court of competent jurisdiction or (z) are Excluded Taxes. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. The agreements in this Paragraph
6(j) shall survive the repayment, satisfaction or discharge of all the
obligations and liabilities of the Borrower under the Loan Documents. All
amounts due under this Paragraph 6(j) shall be payable within ten Business Days
after receipt by the Borrower of a reasonably detailed invoice therefor.
(k)
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(l)
This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.

(m)
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE BORROWER
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT AND EACH STATE
COURT IN THE CITY OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. THE BORROWER


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 17





IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO THE BORROWER AT ITS
ADDRESS SET FORTH BENEATH ITS SIGNATURE HERETO. THE BORROWER IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
(n)
THE BORROWER AND THE LENDER EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

(o)
The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001))
(the “Act”), the Lender is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Lender, provide all documentation and other information that the
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

(p)
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its affiliates’
respective directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
Law or by any subpoena or similar legal process, (iv) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (v) subject to an agreement containing provisions substantially
the same as those of this Paragraph 6(p), to (x) any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement, or (y) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (vi) with the consent of the Borrower or (vii) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Paragraph 6(p) by such


CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 18





Person or (y) becomes available to the Lender on a non-confidential basis from a
source other than the Borrower that is not to the knowledge of the Lender in
violation of any confidentiality restrictions. For the purposes of this
Paragraph 6(p), “Information” means all information received from the Borrower
or its Subsidiaries or their representatives relating to the Borrower, its
Subsidiaries or their respective businesses, other than any such information
that is available to the Lender on a non-confidential basis prior to disclosure
by the Borrower or its representative.





CHAR1\1294753v6

--------------------------------------------------------------------------------

Smithfield Foods, Inc.
February 4, 2013
Page 19







Please indicate your acceptance of the Loan on the foregoing terms and
conditions by returning an executed copy of this Agreement to the undersigned
not later than February 4, 2013.
BANK OF AMERICA, N.A.


By: ____________________________________
Name:__________________________________
Title: __________________________________


Accepted and Agreed to as of the date first written above:
SMITHFIELD FOODS, INC.
By: ____________________________________
Name:__________________________________
Title: __________________________________
U.S. Taxpayer Identification Number: ____________________________
Date: __________________________________



CHAR1\1294753v6

--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
Additional Incorporated Agreement Covenant:
A covenant or agreement that is added to Article V (Affirmative Covenants) or VI
(Negative Covenants) of the Incorporated Agreement after the date hereof (other
than any covenant or agreement in respect of matters related to (i) the
borrowing base under the Incorporated Agreement (except to the extent relating
to restrictions, limitations, thresholds or conditions determined by reference
to credit availability under the borrowing base) or (ii) the creation,
perfection, expansion or monitoring of collateral securing the obligations under
the Incorporated Agreement), as such covenant or agreement is in effect on the
date so added, without giving effect to any subsequent amendment or other
modification thereof.
Additional Incorporated Agreement Event of Default:
An “Event of Default” that is added to Article VII of the Incorporated Agreement
after the date hereof (other than any “Event of Default” in respect of matters
related to (i) the borrowing base under the Incorporated Agreement (except to
the extent relating to restrictions, limitations, thresholds or conditions
determined by reference to credit availability under the borrowing base) or (ii)
the creation, perfection, expansion or monitoring of collateral securing the
obligations under the Incorporated Agreement), as such “Event of Default” is in
effect on the date so added, without giving effect to any subsequent amendment
or other modification thereof.
Agreement:
This letter agreement, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time.
Applicable Rate:
With respect to any Eurodollar Rate Loan, 3.25% per annum and with respect to
any Base Rate Loan, 2.25% per annum.
Base Rate:
For any day, a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for such day
as publicly announced from time to time by the Lender as its “prime rate” and
(c) the Eurodollar Base Rate plus 1.0%. The “prime rate” is a rate set by the
Lender based upon various factors including the Lender’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such “prime rate” announced by the Lender
shall take effect at the opening of business on the day specified in the public
announcement of such change.
Base Rate Loan:
A Loan bearing interest based on the Base Rate.


- 1 -    
Definitions
CHAR1\1294753v6

--------------------------------------------------------------------------------




Breakage Costs:
Any loss, cost or expense incurred by the Lender (excluding any loss of
anticipated profits but including any loss or expense arising from the
liquidation or reemployment of funds obtained by the Lender to maintain the
relevant Eurodollar Rate Loan or from fees payable to terminate the deposits
from which such funds were obtained) as a result of (i) any continuation,
conversion, payment or prepayment of any Eurodollar Rate Loan on a day other
than the last day of the Interest Period therefor (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (ii) any failure by the
Borrower to prepay, borrow, continue or convert any Eurodollar Rate Loan on a
date or in the amount notified by the Borrower. Such loss, cost or expense to
the Lender shall be deemed to include an amount determined by the Lender to be
the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Eurodollar Rate Loan had such event not occurred, at
the Eurodollar Rate that would have been applicable to such Eurodollar Rate
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Eurodollar Rate Loan), over (ii) the amount of interest that would accrue
on such principal amount for such period at the interest rate that the Lender
would bid were it to bid, at the commencement of such period, for deposits in
Dollars of a comparable amount and period from other banks in the London
interbank market.
Business Day:
Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the Laws of, or are in fact closed in, the State
of New York or the state where the Lender’s lending office is located and if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Base Rate, any such day that is also
a London Banking Day.
Change in Law:
The occurrence, after the date of this Agreement, of any of the following: (a)
the adoption or taking effect of any Law, (b) any change in any Law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
Code:
Control:


The Internal Revenue Code of 1986, as amended from time to time.
The possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies, or the dismissal or appointment of the
management of a Person, whether through the ability to exercise voting power, by
contract or otherwise.
Debt Facilities:
Has the meaning set forth in the Term Loan Agreement.


- 2 -    
Definitions
CHAR1\1294753v6

--------------------------------------------------------------------------------




Default:
Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.
Default Rate:
An interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum.
Dollar or $:
The lawful currency of the United States of America.
Environmental Laws:
Any and all Federal, state, local, and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.
Environmental Liability:
Any liability, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties or indemnities), of the
Borrower or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
ERISA:


ERISA Affiliate:


ERISA Event:
The Employee Retirement Income Security Act of 1974 and any regulations issued
pursuant thereto, as amended from time to time.


Has the meaning set forth in the Incorporated Agreement.


Has the meaning set forth in the Incorporated Agreement.
Eurodollar Rate:
For any Interest Period with respect to any Eurodollar Rate Loan, a rate per
annum determined pursuant to the following formula:


Eurodollar Rate =              Eurodollar Base Rate  
1.00 – Eurodollar Reserve Percentage
Where,


- 3 -    
Definitions
CHAR1\1294753v6

--------------------------------------------------------------------------------




 
“Eurodollar Base Rate” means:
   (a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Lender from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate is not available at such
time for any reason, the rate per annum determined by the Lender to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by the Lender’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and
   (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Lender to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by the Lender’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day applicable to the Lender under regulations issued
from time to time by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.
Eurodollar Rate Loan:
A Loan bearing interest based on clause (a) of the definition of “Eurodollar
Base Rate.”
Event of Default:
Has the meaning set forth in Paragraph 5.


- 4 -    
Definitions
CHAR1\1294753v6

--------------------------------------------------------------------------------




Federal Funds Rate:
For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to the Lender on such day on such transactions
as determined by the Lender.
Governmental Authority:






Guarantor:


Hazardous Materials:
The government of the United States of America or any other nation, or of any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Has the meaning set forth in Paragraph 4(e).


All explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
Incorporated Agreement:
The Second Amended and Restated Credit Agreement, dated as of June 9, 2011,
among the Borrower, the subsidiary guarantors from time to time party thereto,
the lenders from time to time party thereto and Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch, as
administrative agent, as amended by the First Amendment to Second Amended and
Restated Credit Agreement, dated as of January 31, 2013. Unless otherwise
specified herein, all references to the Incorporated Agreement shall mean the
Incorporated Agreement as in effect on the date hereof, without giving effect to
any amendment, supplement or other modification thereto or thereof after the
date hereof.
Indemnitee:
Intercreditor Agreement:
Has the meaning set forth in Paragraph 6(j).
Has the meaning set forth in the Incorporated Agreement.


- 5 -    
Definitions
CHAR1\1294753v6

--------------------------------------------------------------------------------




Interest Period:
For each Eurodollar Rate Loan, (a) initially, the period commencing on the date
the Eurodollar Rate Loan is disbursed or converted from a Base Rate Loan and (b)
thereafter, the period commencing on the last day of the preceding Interest
Period, and, in each case, ending on the earlier of (x) the Maturity Date and
(y) one, two, three or six months thereafter, as requested by the Borrower;
provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and
(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
Law:
Collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
Loan Documents:
This Agreement, any promissory note delivered in connection with this Agreement,
any guaranty, pledge agreement, security agreement, mortgage or similar
instrument delivered in connection with this Agreement and any fee letter
delivered in connection with this Agreement.
London Banking Day:
Any day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank eurodollar market.
Material Adverse Effect:
(a) A material adverse change in, or a material adverse effect upon, the
business, assets, operations, property or condition (financial or otherwise) of
the Borrower and its Subsidiaries taken as a whole, (b) a material impairment of
the ability of the Borrower and the Guarantors, taken as a whole, to perform
their obligations under the Loan Documents to which they are a party; or (c) a
material adverse effect upon the rights of or benefits available to the Lender
under the Loan Documents.
Maturity Date:
February 4, 2014.
Payment in Full of the Obligations:
Has the meaning set forth in the Incorporated Agreement.
Person:
Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.


- 6 -    
Definitions
CHAR1\1294753v6

--------------------------------------------------------------------------------




Plan:
Responsible Officer:
Has the meaning set forth in the Incorporated Agreement.
With respect to any Person, the president, chief executive officer, chief
financial officer, executive vice president, senior vice president or vice
president of such Person.
Restricted Subsidiary:
Has the meaning set forth in the Incorporated Agreement.
Significant Subsidiary:
Has the meaning set forth in the Term Loan Agreement.
Subsidiary:












Term Loan Agreement:
With respect to any Person, a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise Controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” refer to a Subsidiary or Subsidiaries of the Borrower.
That certain Amended and Restated Term Loan Agreement, dated as of August 31,
2012, among the Borrower, the subsidiary guarantors from time to time party
thereto, the lenders from time to time party thereto and Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch, as
administrative agent, as amended by the First Amendment to Amended and Restated
Term Loan Agreement, dated as of January 31, 2013.
Unrestricted Subsidiary:
Has the meaning set forth in the Incorporated Agreement.




- 7 -    
Definitions
CHAR1\1294753v6

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF PROMISSORY NOTE
$200,000,000    ________________, 2013
FOR VALUE RECEIVED, the undersigned, SMITHFIELD FOODS, INC., a Virginia
corporation (the “Borrower”), hereby promises to pay to the order of BANK OF
AMERICA, N.A. (the “Lender”) the principal sum of TWO HUNDRED MILLION Dollars
($200,000,000) or, if less, the aggregate unpaid principal amount of the Loan
made by the Lender to the Borrower pursuant to the letter agreement, dated as of
February 4, 2013 (such letter agreement, as it may be amended, restated,
extended, supplemented or otherwise modified from time to time, being
hereinafter called the “Agreement”), between the Borrower and the Lender, on the
Maturity Date. The Borrower further promises to pay interest on the unpaid
principal amount of the Loan evidenced hereby from time to time at the rates, on
the dates, and otherwise as provided in the Agreement.
The loan account records maintained by the Lender shall at all times be
conclusive evidence, absent manifest error, as to the amount of the Loan and
payments thereon; provided, however, that any failure to record the Loan or
payment thereon or any error in doing so shall not limit or otherwise affect the
obligation of the Borrower to pay any amount owing with respect to the Loans.
This promissory note is the promissory note referred to in, and is entitled to
the benefits of, the Agreement, which Agreement, among other things, contains
provisions for acceleration of the maturity of the Loan evidenced hereby upon
the happening of certain stated events and also for prepayments on account of
principal of the Loan prior to the maturity thereof upon the terms and
conditions therein specified.
Unless otherwise defined herein, terms defined in the Agreement are used herein
with their defined meanings therein. This promissory note shall be governed by,
and construed in accordance with, the Laws of the State of New York.
SMITHFIELD FOODS, INC.
By     
Name     
Title     







- 1 -    
Promissory Note
CHAR1\1294753v6

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Lender
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of February 4,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Smithfield Foods, Inc., a Virginia corporation
(the “Borrower”) and Bank of America, N.A., as Lender.
The undersigned hereby requests (select one):
A borrowing of the Loan
A conversion or continuation of the Loan
1.    on              (a business day).
2.    in the amount of $            .
3.    comprised of                     .
[type of loan requested]
4.    for eurodollar rate loans: with an interest period of ___ months.


SMITHFIELD FOODS, INC.
By:     
Name:     
Title:                             





Loan Notice